Mitchell, C. J.,
dissenting :
Guilty or innocent the appellants were entitled to a fair trial according to law, and that they did not get.
They were indicted for one offense, and convicted on evidence of another. The indictment charged conspiracy to put on the registry of voters names of persons who did not reside in the election district; the evidence ivas that the persons whose names were put on the list did reside in the district, but for want of naturalization or other reasons were not entitled to vote. Both were grave crimes, alike in that they were offenses against the election laws, and would affect the purity of the ballot. But they were not the same, either legally or in fact, and evidence of one was in no sense proof of the other.
The admission of much of the testimony is attempted to be justified on the ground that the commission of similar offenses is competent to show motive and intention as to the offense charged. This principle, dangerous at all times, admissible only as an adjunct and collateral fact, and requiring the strictest judicial control, cannot justify making such evidence the main body of the proof offered as was done here. And especially in a case like the present where the jury were liable *16to allow indignation at the offense charged to becloud the crucial question of proof of the guilt of the alleged offender.
Secondly, even if the incompetent evidence had not been received, the proper exercise of judicial discretion should have sustained the motion to withdraw a juror on account of the outrageous comments of the newspapers, which went directly into the jury box during the trial. The public mind, already inflamed on the subject, was directed particularly to these parties and the fact harped upon that others indicted with them had pleaded guilty, but these “ elected to take a chance of getting off, and stood trial.” The jurors were warned what the public expected of them, and at least one was assailed by name and threatened with the consequences to himself that would follow an acquittal.
A verdict rendered under such compulsion is not what the impartial administration of justice requires.